Exhibit 10.1

FIRST AMENDMENT TO THE

ZEBRA TECHNOLOGIES CORPORATION

2005 EXECUTIVE DEFERRED COMPENSATION PLAN

WHEREAS, Zebra Technologies Corporation (the “Company”) hereby maintains the
Zebra Technologies Corporation 2005 Executive Deferred Compensation Plan (the
“Plan”) to provide certain eligible executive employees of the Company or an
adopting Employer a means to defer payment of a portion of their compensation
for retirement; and

WHEREAS, pursuant to Section 8.1, the Board of Directors of the Company reserved
the right to amend the Plan by action of the Compensation Committee of the Board
of Directors; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company now
desires to amend the Plan to extend participation to non-employee directors and
consultants and to permit discretionary contributions by the Company; and

NOW, THEREFORE, the Plan is amended, effective as of March 19, 2007, as follows:

 

1. Section 1.1 of the Plan is amended to read as follows:

“1.1 Purpose. Zebra Technologies Corporation (the “Company”) establishes the
Zebra Technologies Corporation 2005 Executive Deferred Compensation Plan (the
“Plan”) to provide a select group of management and highly compensated employees
of the Company or any adopting Employer a means to defer payment of a portion of
their compensation and other deferred compensation. The Plan is also intended to
help the Company retain the services of qualified individuals to serve as
consultants and outside members of its Board of Directors by offering them the
opportunity to defer payment of their fees and retainers through an unfunded
deferred compensation arrangement.”

 

2. Section 2.18 of the Plan is amended to read as follows:

“2.18 Participant. Any Executive, Director or consultant or former Executive,
Director or consultant who has an Account balance in the Plan.”

 

3. Section 2.20 of the Plan is amended to read as follows:

“2.20 Separation From Service. For an Executive, a Separation From Service
occurs upon termination of employment with his or her Employer for any reason
other than death or Disability that results in a separation from service
consistent with regulations issued by the Department of Treasury pursuant to
Section 409A of the Code. For a Director, a Separation From Service occurs when
the Director ceases to be a member of the Board of Directors of the Company for
any reason other than death or Disability, including resignation, removal, or
failure to be re-elected; provided that he or she is not an employee of, or
consultant for, the Company or an Affiliate. For a consultant, a Separation From
Service occurs when the consultant ceases to provide services to the Company or
an Affiliate other than by reason of death or Disability; provided that he or
she is not a Director or an employee of the Company or an Affiliate.
Notwithstanding the foregoing, for purposes of determining when a Participant’s
Account becomes payable, a Separation From Service shall not be considered to
have occurred until the Participant incurs a separation from service as defined
in Treasury Regulations issued pursuant to §409A of the Code.”

 

4. The following Section 2.22 is added to the Plan:

“2.22 Director. Any individual who is a member of the Board of Directors of the
Company, who is not an employee of the Company or an Affiliate, and who is
designated by the Administrator as eligible to participate in the Plan.”

 



--------------------------------------------------------------------------------

5. The following two sentences are added at the end of Section 2.9:

“For a Director, the term “Compensation” means all cash compensation payable by
the Company to the Director for his or her services as a member of the Board,
including the annual retainer, meeting fees, and additional fees for serving on
committees of the Board. For a consultant, the term “Compensation” means fees
and other remuneration paid by the Company or an Affiliate to the consultant for
services rendered for the benefit of the Company or an Affiliate.”

 

6. The following new Sections 3.4, 3.5 and 3.6 are added at the end of Article 3
relating to director and consultant deferrals.

“3.4 Director Deferral Elections. A Director may elect to defer a portion of his
or her Compensation as set forth on his or her Deferral Election Form, in
accordance with applicable rules and procedures established by the
Administrator. A Director may elect to defer up to a total of 100% of his or her
Compensation, or any lesser amount. The Administrator may establish reasonable
procedures and may require Deferral Elections to be stated in whole dollar
amounts or whole percentages.

3.5 Timing of and Changes in Deferral Election. A Director may make a Deferral
Election for each Plan Year during the annual enrollment period established by
the Administrator prior to the beginning of the Plan Year, and such Deferral
Election shall apply to all Compensation payable to such Director during the
Plan Year. A person who is elected as a Director during a Plan Year may make a
Deferral Election 30 days after the Director’s election, and such election shall
apply to all Compensation earned after the election is made in the remainder of
the Plan Year. A Director who has a Deferral Election in effect may not change
such election during the Plan Year, and may only revoke such election in
accordance with procedures established by the Administrator consistent with
Treasury Regulations issued pursuant to §409A of the Code.

3.6 Discretionary Contributions. The Administrative Committee may, in its sole
discretion, specify such additional amounts in the form of employer
contributions to be credited to the Account of a Participant, subject to such
terms and conditions as the Administrative Committee may establish. To the
extent that the Administrative Committee exercises its discretionary authority
under this Section 3.6, such exercise shall be reflected in a Deferral Election
Form, which shall identify each Participant credited with such discretionary
employer contributions, specify the Plan Year(s) for which contributions relate,
and reflect any other limitations applicable with respect to such discretionary
contributions, including any applicable vesting requirements. Discretionary
employer contributions authorized under this section shall be treated as
deferrals for purposes of accounting and distribution.”

 

7. Section 5.1 of the Plan is amended by substituting the word “Participant” in
lieu of the word “Executive” in each instance in which it appears.

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on its behalf as of the 19th day of March, 2007.

 

ZEBRA TECHNOLOGIES CORPORATION By:   /s/    Bruce R. Ralph Its:   Vice
President, Human Resources